DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed 01/31/2020 which is a continuation of Application No. 15/603,044 (USPat 10/563,999), which is a continuation of Application No. 14/133,258 (USPat 9/691,194), which is a continuation of Application No. 13/307,997 (USPat 9/9208,626), which is a continuation of provisional application 61/470,185 filed 03/31/2011.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/07/2020 (3), 01/22/2021, and 08/19/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDSs were considered.

Claim Objections
Claim 9 is objected to, correction is required.
As per Claim 9
Claim 9 recites The fleet management system of Claim 1.  This appears to be an administrative oversite because claim 1 recites A computer system comprising.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1- 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. As discussed in detail below, the judicial exception is not integrated into a practical application.  Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

As per Claims 1, 10 and 19
Step 1
Independent claim 1 is directed to a system (machine), independent claim 10 is directed to a method (process), independent 19 is directed to a machine (computer program product).  All independent claims are statutory categories under 35 U.S.C. § 101.
Step 2A – Prong 1
Claims 1, 10, and 19 recite the abstract idea of:
a.	format (formatting) the telematics data and service data (into a computer-readable format and store the formatted telematics data and service data into computer memory),
b.	generate (generating) performance statistics for the plurality of drivers (based at least in part on the telematics data and service data).
These limitations, as drafted, are a simple process, that under their broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation into a computer-readable format and store the formatted telematics data and service data into computer memory.  However, other than the recitation - into a computer-readable format and store the formatted telematics data and service data into computer memory - nothing in the claim elements precludes to steps/acts from practically being done in the mind.  For example, the claim limitations cover a person organizing telematics and service data and based on said data forming a simple judgement.  There mere recitation that the data is formatted for a computer and stored in memory does not take the limitations outside the mental process.  
Accordingly, claims 1 and 10 are directed to an abstract idea (mental process).
Step 2A – Prong 2
Claims 1 and 10 recite the additional elements of:
a.	one or more memory storage areas (claim 1),
b.	one or more hardware processors in communication with the one or more memory storage areas (claim 1),
c. 	receive (receiving), via one or more vehicle telematics devices coupled to a plurality of vehicles, vehicle telematics data comprising data indicative of one or more vehicle dynamics or data indicative of one or more contextual attributes of the one or more vehicle dynamics, 
d.	receive (receiving), via a plurality of portable data acquisition devices, service data comprising data indicative of one or more service dynamics and data indicative of one or more contextual attributes of the one or more service dynamics, the service data generated based at least in part on user input received by the plurality of portable data acquisition devices corresponding to a plurality of drivers of the one plurality of vehicles,
e.	causing generation of a user interface that indicates at least a portion of the performance statistics for at least one driver of the plurality of drivers (based at least in part of the formatting and generating of the performance statistics).
The recitation of generic computer elements (one or more memory storage areas and one or more hardware processors in communication with the one or more memory storage areas) merely describe how to generally “apply” the otherwise mental process using a computer.  Since these elements are recited at a high level of generality they merely automate the mental process and therefore do not amount to a practical application.
The receiving steps/acts from vehicle telematics devices and portable data acquisition devices is also recited at a high level of generality (i.e., as a general means of gathering vehicle data (telematics data) and service data.  Accordingly, these receiving steps merely amount to data gathering which is a form of insignificant extra-solution activity.
Finally, the step of causing generation of a user interface that indicates merely amounts to displaying the results.  Since this step is also recited at a high level of generality (i.e., general means of displaying of the mental process), it is determined to be mere post solution displaying which is a form of insignificant extra-solution activity.
Accordingly, each of the additional elements alone or in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 10 are directed to an abstract idea that is not implemented by a practical application.
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving steps and the displaying step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.
The recited computer elements (memory storage areas and hardware processors) and data gathering means (vehicle telematics devices and portable data acquisition devices) and display means (user interface) are all conventional computer elements and data collection devices.  Further the mere collection of data or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner 
Accordingly claims 1 and 10 are ineligible under 35 U.S.C. § 101.
As per Claim 2
Claim 2 further limits the abstract of idea of generate (generating) performance statistics by further defining the performance statics information – wherein the performance statics include . . . .
Because claim 1 merely further defines the abstract idea, the claim limitations does not amount to a practical application under Step 2A – Prong 2 or an inventive concept under Step 2B.  Accordingly, claim 2 is ineligible under 35 U.S.C. § 101.
As per Claims 3 and 11
Claims 3 and 11 further add the abstract of idea of selecting (receive at least one user selection of a group of selections consisting of: a driver group, a date associated with a delivery, and a location associated with the delivery) 
And the additional element of displaying (cause display, on the user interface, of an identifier of a first driver of the plurality of drivers and a portion of the performance statistics associated with the first driver).
Step 2A – Prong 1
Claims 3 and 11 recite the limitation of the using making a selection.  This limitation as drafted is a simple process that, under the broadest reasonable interpretation, covers the performance of the limitation in the mind.  Thus, this limitation of claims 3 and 11 is directed to an abstract idea.
Step 2A – Prong 2
Claims 3 and 11 also recite the limitation of the displaying data (an identifier of a first driver of the plurality of drivers and a portion of the performance statistics associated with the first driver).  As discussed with respect to claims 1 and 10, displaying results at a high level of 
Accordingly, the additional element of displaying alone or in combination with the limitations of claim 1 do not integrate the abstract idea into a practical application because they additional limitations do not impose any meaningful limits on practicing the abstract idea.  Thus claims 3 and 11 are directed to an abstract idea that is not implemented by a practical application
Step 2B
As discussed above with respect to claims 1 and 10, mere displaying of data is a well-understood, routine, and conventional function.
Accordingly claims 3 and 11 are ineligible under 35 U.S.C. § 101.
As per Claims 4 to 8
These claims depend upon claim 3 and based on a user selection (abstract idea) and data (additional element), either make a determination (claims 5, 7, 8) (abstract idea), display the results (claim 6) (additional element), or generate statistics (abstract idea).  These additional elements do not amount to a practical application or an inventive concept because they are insignificant extra-solution activity of data collection or displaying results.
Accordingly claims 4 to 8 are ineligible under 35 U.S.C. § 101.

As per Claim 9
Claim 9 further defines the performance statistics that were generating in claim 1.  The step/act of generate (generating) performance statistics for the plurality of drivers (based at least in part on the telematics data and service data) was determined to be directed to an abstract idea.  Accordingly, claim 9 does not add additional elements that result in a practical application (Step 1A-Prong 2) or amount to significantly more (Step 2B).
Accordingly claim 9 is ineligible under 35 U.S.C. § 101.

As per Claim 12
Claim 12 depends upon claim 11 and further the abstract idea of making a determination (determine a number of  delivery stops, pickup stops, and total stops performed by the first driver).  This step amounts to mere making a judgement which is a mental process.
  Claim 12 does not add additional elements that result in a practical application (Step 1A-Prong 2) or amount to significantly more (Step 2B).
Accordingly claim 12 is ineligible under 35 U.S.C. § 101.

As per Claims 13 to 17
These claims depend upon claim 11 and based on a user selection (claims 13-15 and 17) (abstract idea) and telematics and/or service data (additional element) either make a determination (claims 13, 15) (abstract idea), display the results (claim 14) (additional element),  generate statistics (claim 16) (abstract idea), or arrange the data/results (claim 17).  These additional elements do not amount to a practical application or an inventive concept because they are insignificant extra-solution activity of data collection or displaying results.
Accordingly claims 13 to 17 are ineligible under 35 U.S.C. § 101.

As per Claims 18 and 20
Claim 18 depends upon claim 10 and claim 20 depends upon claim 19.  Both claims further define the information that is displayed (wherein the display of at least a portion of the performance statistics for at least one driver of the plurality of drivers is included in a performance table of a user interface) and adds an electronic map to the display/user interface (wherein the user interface further includes an electronic map portion that indicates a location of one or more drivers of the plurality of drivers). 

A suggestion to overcome the 35 U.S.C. § 101 amend the claims so that it is clear that the location of the drivers on the map is in real-time and therefore is updated as the vehicle displayed travel along the delivery routes.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 9-10, and 18-20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Olsen III WO 2010/028260 A1 (“Olsen”) in view of Armitage et al. US 2011/0090075 A1 (“Armitage”) as evidence by Timothy et al. US 2003/0114206 A1 (“Timothy”).

As per Claim 1
Olsen III discloses [a] computer system comprising: 
one or more memory storage areas; and one or more hardware processors in communication with the one or more memory storage areas [at least see Olsen III abstract; fig 1 (120); fig 2 (120); fig 3; 4:7 (central server); 9:31 (processor 310); 10:14 (memory 320)];
wherein the one or more hardware processors are configured to: 
receive, via one or more vehicle telematics devices coupled to a plurality of vehicles, vehicle telematics data comprising data indicative of one or more vehicle dynamics or data indicative of one or more contextual attributes of the one or more vehicle dynamics [at least see Olson III 3:24-231 (telematics device 102 . . . for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors . . . collected and time-stamped vehicle sensor data may include, for example, information or data associated with the vehicle's door, ignition, oil pressure, temperature, speed, location, and/or the like.);
receive, via a plurality of portable data acquisition devices [at least see D Olsen III FIGS. 1, 2; 4:3 (portable data acquisition device)], service data comprising data indicative of one or more service dynamics and data indicative of one or more contextual attributes of the one or more service dynamics, the service data generated based at least in part on user input received by the plurality of portable data acquisition devices corresponding to a plurality of drivers of the one plurality of vehicles [at least see Olson III 5:26-6:4 (portable data acquisition device 110 may be, for example, any device associated with a carrier (e.g., UPS, FedEx, or the United States Postal Service (USPS)). In various embodiments, the portable data acquisition device 110 may be capable of receiving data via one or more input units or devices, such as a keypad, touchpad, barcode scanner, radio frequency identification (RFID) reader, interface card (e.g., modem, etc.) or receiver . . . One type of portable data acquisition device 110, which may be used in conjunction with embodiments of the present invention is the Delivery Information Acquisition Device (DIAD) presently utilized by UPS.); 15:20-26 (the location of an electronic device associated with the delivery vehicle driver or the delivery vehicle (e.g., DIAD) may have been captured at the moment the driver indicated that the package was delivered to the 
Also see Timothy that teaches that the DIAD is an electronic clipboard that replaces the driver's written documents and transmits shipment information directly into the UPS tracking system [and] electronically records delivery information (service data) [at least see Timothy ¶ 5].
Olsen III further teaches format the telematics data and the service data into a computer-readable format and store the formatted telematics data and service data into computer memory [at least see Olsen III FIG. 1 (102 (telematics device), 110 (portable data acquisition device), 120 (central server), 130 (communication network)); FIG. 3 (320 (memory)); 4:1-7 (the telematics device 102 may transmit some or all of the telematics data, via any suitable wired or wireless communication network 130, to a portable data acquisition device 110 (e.g., cellular telephone, personal digital assistant (PDA), laptop, etc.) operated by a driver associated with the delivery 5 vehicle 100. The portable data acquisition device 110 may, in turn, transmit, via the same or different communication network 130, some or all of the received data to a central server 120, or similar network entity or mainframe computer system); 10:14-15 (memory 320, such as volatile and/or non-volatile memory that stores content, data or the like . . . stores content transmitted from, and/or received by, the entity.); 10:23-25 (In addition to the memory 320, the processor 310 can also be connected to at least one interface or other means for displaying, transmitting and/or receiving 25 data, content or the like)].
Olsen III further discloses based at least in part on the telematics data [at least see Olsen III FIG. 2 (102); 6:6-9:16 (Telematics Device); 13:25-34 (the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area); 14:10-17 (Once inside the geofenced area, the telematics device may monitor the ignition sensor to determine when the ignition is turned on and off and the service data [at least see Olsen III 15:1-7 (the distance traversed by a delivery vehicle driver in association with a delivery/pickup stop may be determined by tracking the driver's location (e.g., using a OPS device associated with the driver or the driver's handheld device) as the driver moves 5 between: (1) the driver's location at the moment the vehicle's ignition is turned off at the particular stop, and (2) his or her location up to the moment when the delivery vehicle's ignition is turned back on at the particular stop); 15:20-26 (the location of an electronic device associated with the delivery vehicle driver or the delivery vehicle (e.g., DIAD) may have been captured at the moment the driver indicated that the package was delivered to the recipient or picked up from the shipper. Once gathered, this information may thereafter be used to, among other things, identify the pickup/delivery location for the particular stop and, therefore, the distance traversed by the driver in order to make future pickups/deliveries at that stop)], generate performance statistics for the plurality of drivers [at least see Olsen III FIG. 5C (501c, 502c); 1:15-17 (monitor the performance of a delivery vehicle driver); 1:21-23 ((1) monitor a number of times a delivery vehicle operating within the geofenced area backs up while the delivery vehicle is within the geofenced area); 1:27-30 ((A) monitor a speed of a delivery vehicle operating within the geofenced area; and (B) generate an alert in response to the delivery vehicle's speed exceeding the target maximum speed); 2:4-5, 13-14; 4:16-17 (to monitor safety within the geofenced area); 9:34-35 (wherein the parameters may thereafter be used to monitor performance); 14:8-26; 16:9-19 (the central system ( e.g., the central server 120 and, in one embodiment, the processor 310 or similar means operating on the central server 120) may calculate, for example, for a given delivery cycle (e.g., one, eight-hour shift), the average time spent and/or miles traversed within the geofenced area, the 15 
Olsen III does disclose the processor 310 can also be connected to at least one interface or other means for displaying [Olsen III FIG. 3 (340); 10:23-24], and also discloses displaying an alert on a display screen  when a deviation is detected from the plan time assigned to the geofenced area by a delivery driver operating a delivery vehicle [at least see Olsen III clm 23], but does not specifically disclose based at least in part on the formatting and the generating of the performance statistics, causing generation of a user interface that indicates at least a portion of the performance statistics for at least one driver of the plurality of drivers.
However, Armitage teaches causing generation of a user interface that indicates at least a portion of the performance statistics for at least one driver of the plurality of drivers [at least see Armitage Abstract (generating a driving report . . . transferring the driving report to a target device for viewing); FIG. 2 (250); FIG. 8 (travel log); ¶ 8 (generating a driving report which 
As a result, Olsen III discloses a system for enhancing driver safety and efficiency using data from the vehicle telematics devices and driver handheld device and monitors the performance of the delivery driver and Armitage teaches generating a driver report that identifies driver performance and transferring said report for viewing.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for enhancing driver safety and efficiency disclosed by Olsen III and to create a driver report and transfer the report for viewing as taught by Armitage so that the driver can compare his or her performance to other drivers [Armitage ¶ 27] so that the driver or fleet manager can identify issues where the driver needs to improve.

As per Claim 2
Olsen III in combination with Armitage and Timothy discloses [t]he computer system of claim 1, and Olsen III further discloses 
wherein the performance statistics include one or more delivery performance statistics in a group of delivery performance statistics for each driver consisting of: a number of delivery stops performed, a number of pickup stops performed, a total number of stops performed, a total number of bills of lading associated with an item picked up or delivered, a total weight of items picked up or delivered, a number of stops performed per hour, an average time of performed stops, a number of bills per hour, a total number of miles traveled, and a number of miles traveled per stop [at least see Olsen III 25:10-17 (Deviations from the plan time schedule may illustrate how well the delivery vehicle driver is performing.  For example, if the delivery vehicle driver has only delivered or picked up three shipments at that point in time, this may 

As per Claim 9
Olsen III in combination with Armitage and Timothy discloses [t]he fleet management system of Claim 1 [sic], and Olsen III further discloses wherein the performance statistics includes delivery performance statistics that indicate delivery performance of each driver of the plurality of drivers [at least see Olsen III FIG. 5C (501c, 502c); 24:1-27:14 (Plan Times); 25:13-20 (the plan time ( e.g., the overall plan time or the plan time per package) may be calculated, for example, based, at least in part, on the telematics data received (at Block 403) from the telematics device 102 and/or portable data acquisition device 110 including, for example, the time spent and distance (e.g., mile or kilometers) traversed within the geofenced area by a plurality of delivery vehicles 100 over a period of time, the average time spent and distance traversed (e.g., walked) by the delivery vehicle driver per stop within the geofenced area, the average speed at which the vehicle 100 was operated within the geofenced area); 25:10-11 (Deviations from the plan time schedule may illustrate how well the delivery vehicle driver is performing)].

As per Claim 10
10 is a process claim (A method for) that includes limitations analogous to claim 1 an apparatus claim (A computer system).  For the reasons given above with respect to claim 1, claim 10 is also rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.

As per Claim 18
Olsen III in combination with Armitage and Timothy discloses [t]he method of claim 10, but Olsen III does not specifically disclose wherein the display of at least a portion of the performance statistics for at least one driver of the plurality of drivers is included in a performance table of a user interface, and wherein the user interface further includes an electronic map portion that indicates a location of one or more drivers of the plurality of drivers.
However, Armitage teaches wherein the display of at least a portion of the performance statistics for at least one driver of the plurality of drivers is included in a performance table of a user interface [at least see Armitage FIG. 4 (Performance Score: ___; Previous Score ____; FIG. 5 (Hard Braking, Rapid Acceleration, Excessive Speed, Night Time)], and wherein the user interface further includes an electronic map portion that indicates a location of one or more drivers of the plurality of drivers [at least see Armitage FIG. 8 (Travel Log 800, Map 810); ¶ 57 (Travel log 800 also includes map 810 which visually illustrates the route of each trip or trip segment on a map)].
As a result, Olsen III discloses a system for enhancing driver safety and efficiency using data from the vehicle telematics devices and driver handheld device and monitors the performance of the delivery driver and Armitage teaches generating a driver report that identifies driver performance and transferring said report for viewing.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for enhancing driver safety and efficiency disclosed by Olsen III and to create a driver report and transfer the report for viewing as taught by Armitage so that the 

As per Claim 19
Claim 19 is an apparatus claim (A computer program product comprising) that includes limitations analogous to claim 1 an apparatus claim (A computer system).  For the reasons given above with respect to claim 1, claim 19 is also rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.

As per Claim 20
Claim 20 is an apparatus claim dependent upon claim 19 (The computer program product of claim 19) that includes limitations analogous to claim 18 a process claim dependent upon claim 10 (The method of claim 10, wherein).  For the reasons give above with respect to claim 18, claim 20 is also rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.

Conclusion
Claims 3-8, and 11-17 are not rejected under prior art; however, the claims are rejected under 35 U.S.C. § 101 and are dependent upon rejected base claims.  If the claims are rewritten to overcome the 35 U.S.C. § 101 rejection and in independent form that includes all of the limitations of the base claims (Claims 1 and 10) and any intervening claims these claims would be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/           Primary Examiner, Art Unit 3668